Exhibit 10.2

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) dated as of August 17, 2006, by and
between National Retail Properties, Inc., with its principal place of business
at 450 South Orange Avenue, 9th Floor, Orlando, Florida 32801 (the “Company”),
and Kevin B. Habicht, residing at the address set forth on the signature page
hereof (“Executive”).

WHEREAS, the Company and Executive are parties to an Employment Agreement dated
as of January 1, 1998, as amended (the “Existing Employment Agreement”);

WHEREAS, the Company desires to continue to employ Executive, and Executive
desires to continue to be employed by the Company; and

WHEREAS, the Company and Executive desire to amend and restate the Existing
Employment Agreement in its entirety, and to enter into this Agreement which
sets forth the terms and conditions of Executive’s continuing employment by the
Company.

Accordingly, the parties hereto agree as follows:

1. Term. The Company hereby employs Executive, and Executive hereby accepts such
employment, for a term (as the same may be extended, the “Term”) commencing as
of the date hereof and continuing for a three-year period, unless terminated
earlier in accordance with the provisions of Section 4. On the third anniversary
of the date hereof, the Term shall automatically be extended for successive
two-year periods in accordance with the terms of this Agreement (subject to
termination as aforesaid) unless either party notifies the other



--------------------------------------------------------------------------------

party of non-renewal in writing, in accordance with Section 8, 180 days prior to
the expiration of the initial three-year period or any subsequent renewal
period.

2. Duties. During the Term, Executive shall be employed by the Company as
Executive Vice President, Chief Financial Officer, Assistant Secretary and
Treasurer of the Company, and, as such, Executive shall faithfully perform for
the Company the duties of said office and shall perform such other duties of an
executive, managerial or administrative nature as shall be specified and
designated from time to time by the Board of Directors of the Company (the
“Board”) or the Chief Executive Officer of the Company, which duties shall not
be materially inconsistent with the duties performed by executives holding
similar offices with real estate investment trusts. Executive shall devote
substantially all of his business time and effort to the performance of his
duties hereunder, except that Executive may devote reasonable time and attention
to civic, charitable, business or social activities so long as such activities
do not interfere with Executive’s employment duties. Executive shall comply with
the policies, standards, and regulations established from time to time by the
Company.

3. Compensation.

3.1 Salary. For purposes of this Agreement, a “Contract Year” shall mean each
calendar year during the Term. During the first Contract Year of the Term, the
Company shall pay Executive a base salary at the rate of $280,800 per annum, in
accordance with the customary payroll practices of the Company applicable to
senior executives, but not less frequently than monthly. The Compensation
Committee of the Board shall review Executive’s base salary each Contract Year
during the Term and may increase such amount as it may deem advisable (such
salary, as the same may be increased, the “Annual Salary”).

 

2



--------------------------------------------------------------------------------

3.2 Bonus and Incentive Compensation. Executive will be entitled to participate
in the Company’s Annual Bonus Program (the “Bonus Plan”) as follows:

(a) Annual Bonus Compensation. Executive shall be eligible to receive a bonus
each Contract Year (“Annual Bonus”) as the Compensation Committee of the Board
of Directors shall determine. Executive’s Annual Bonus shall be determined in
accordance with the Company’s executive compensation policies as in effect from
time to time during the Term and shall be based, in part, on his achieving his
individual performance goals for the year and, in part, on the Company’s
achieving its performance goals for the year

(b) Equity Incentive Awards. Executive shall be eligible to participate each
Contract Year in the Company’s equity incentive plans pursuant to the Company’s
2000 Performance Incentive Plan or such other plans or programs as the
Compensation Committee shall determine.

3.3 Benefits - In General. Except with respect to benefits of a type otherwise
provided for under Section 3.4, Executive shall be permitted during the Term to
participate in any group life, hospitalization or disability insurance plans,
health programs, retirement plans, fringe benefit programs and similar benefits
that may be available to other senior executives of the Company generally, on
the same terms as such other executives, in each case to the extent that
Executive is eligible under the terms of such plans or programs.

3.4 Specific Benefits. Without limiting the generality of Section 3.3, the
Company shall make available to Executive the fringe benefits set forth on
Attachment “A” to this Agreement. Executive shall be entitled to 20 days of paid
time off (“PTO”) per Contract Year. Unless otherwise required by law, no more
than 10 days of unused PTO may be carried forward (on a “first-in, first-out”
basis) to the immediately following year (but not thereafter).

 

3



--------------------------------------------------------------------------------

3.5 Expenses. The Company shall pay or reimburse Executive for all ordinary and
reasonable out-of-pocket expenses incurred by Executive during the Term in the
performance of Executive’s services under this Agreement; provided that such
expenses are incurred and accounted for by Executive in accordance with the
policies and procedures established from time to time by the Company.

4. Termination of Employment.

4.1 Termination upon Death or Disability. If Executive dies during the Term, the
obligations of the Company to or with respect to Executive shall terminate in
their entirety except as otherwise provided under this Section 4.1. If Executive
becomes eligible for disability benefits under the Company’s long-term
disability plans and arrangements (or, if none, if Executive by virtue of ill
health or other disability is unable to perform substantially and continuously
the duties assigned to him for at least 120 consecutive or non-consecutive days
out of any consecutive 12-month period), the Company shall have the right, to
the extent permitted by law, to terminate the employment of Executive upon
notice in writing to Executive; provided that the Company will have no right to
terminate Executive’s employment if, in the reasonable opinion of a qualified
physician acceptable to the Company, it is substantially certain that Executive
will be able to resume Executive’s duties on a regular full-time basis within 30
days of the date Executive receives notice of such termination. Upon death or
other termination of employment by virtue of disability in accordance with this
Section 4.1, Executive (or Executive’s estate or beneficiaries in the case of
the death of Executive) shall have no right to receive any compensation or
benefit hereunder on and after

 

4



--------------------------------------------------------------------------------

the effective date of the termination of employment other than (i) Annual Salary
and other benefits earned and accrued under this Agreement prior to the date of
termination (and reimbursement under this Agreement for expenses incurred prior
to the date of termination); (ii) a cash payment equal to the prorated portion
of the Annual Bonus at the “target” level for the Contract Year or partial
Contract Year in which Executive’s employment hereunder terminates;
(iii) elimination of any exclusively time-based vesting conditions on any
restricted stock, stock option or other equity awards in the Company he had been
granted which he then continues to hold, to the extent then unvested (it being
expressly understood and agreed that any performance-based vesting conditions
(whether or not in tandem with such time-based vesting conditions) will continue
in effect in accordance with their terms, except as may otherwise be provided to
the contrary in the applicable award agreements); (iv) in the event of
Executive’s death, (A) a cash payment equal to two months of Executive’s Annual
Salary payable no later than 10 days after such termination, and
(B) continuation to Executive’s spouse and dependents of fully paid health
insurance benefits under the Company’s health plans and programs applicable to
senior executives of the Company generally (if and as in effect from time to
time) during the one year following the date of termination; and (v) Executive
(or, in the case of his death, his estate and beneficiaries) shall have no
further rights to any other compensation or benefits hereunder on or after the
termination of employment, or any other rights hereunder.

4.2 Termination by the Company for Cause; Termination by Executive without Good
Reason.

(a) For purposes of this Agreement, “Cause” shall mean Executive’s:

 

  (i) conviction of (or pleading nolo contendere to), or an indictment or
information is filed against Executive and is not discharged

 

5



--------------------------------------------------------------------------------

or otherwise resolved within 12 months thereafter, and said indictment or
information charged Executive with a felony, any crime of moral turpitude, or
any crime which is likely to result in material injury to the Company;

 

  (ii) the continued failure by Executive substantially to perform his duties or
to carry out the lawful directives of the Board of Directors;

 

  (iii) material breach of a fiduciary duty relating to Executive’s employment
with the Company, or otherwise engaging in gross misconduct or willful or gross
neglect (in connection with the performance of his duties) which is materially
injurious to the Company; or

 

  (iv) material breach of any of Section 6 or any other provisions of this
Agreement

provided, that the Company shall not be permitted to terminate Executive for
Cause except on written notice given to Executive at any time following the
occurrence of any of the events described in clause (i), (ii), (iii) or
(iv) above. Notwithstanding the foregoing, Executive shall not be deemed to have
been terminated for Cause under clause (ii) or (iv) above unless the Company
provided written notice to Executive setting forth in reasonable detail the
reasons for the Company’s intention to terminate for Cause, Executive has been
provided the opportunity, together with counsel, not later than 14 days
following such notice to be heard before the Board and Executive failed within
30 days (or, if later, five business days after such hearing) to cure the event
or deficiency set forth in the written notice.

(b) The Company may terminate Executive’s employment hereunder for Cause, and
Executive may terminate his employment at any time upon 60 days prior written
notice to the Company. If the Company terminates Executive for Cause, or
Executive terminates his employment and the termination by Executive is not
covered by Section 4.3, (i) Executive shall receive Annual Salary and other
benefits (but, in all events, and without increasing Executive’s rights under
any other provision hereof, excluding any Annual Bonus

 

6



--------------------------------------------------------------------------------

not yet paid) earned and accrued under this Agreement prior to the termination
of employment (and reimbursement under this Agreement for expenses incurred
prior to the termination of employment), and (ii) Executive shall have no
further rights to any other compensation or benefits hereunder on or after the
termination of employment, or any other rights hereunder.

4.3 Termination by the Company without Cause; Termination by Executive for Good
Reason.

(a) For purposes of this Agreement, “Good Reason” shall mean, unless otherwise
consented to by Executive:

 

  (i) a material reduction in Executive’s position, authority, duties or
responsibilities;

 

  (ii) a reduction in Annual Salary of Executive;

 

  (iii) the relocation of Executive’s office to more than 50 miles from the
Company’s principal place of business in Orlando, Florida;

 

  (iv) the Company’s material breach of this Agreement; or

 

  (v) the Company’s failure to obtain an agreement from any successor to the
business of the Company by which the successor assumes and agrees to perform
this Agreement.

Notwithstanding the foregoing, Good Reason under clause (i), (ii), (iii) or
(iv) above shall not be deemed to exist unless notice of termination on account
thereof (specifying a termination date no later than 15 days from the date of
such notice) is given by Executive to the Company no later than 30 days after
the time at which Executive first becomes or should have become aware of the
event or condition purportedly giving rise to Good Reason; and, in such event,
the Company shall have 30 days from the date notice of such a termination is
given to cure such event or condition and, if the Company does so, such event or
condition shall not constitute Good Reason hereunder.

 

7



--------------------------------------------------------------------------------

(b) The Company may terminate Executive’s employment at any time for any reason
or no reason upon 30 days’ prior written notice to Executive and Executive may
terminate Executive’s employment with the Company for Good Reason. If the
Company terminates Executive’s employment and the termination is not covered by
Sections 4.1, 4.2 or 4.4 or Executive terminates his employment for Good Reason:

 

  (i) Executive shall (subject, in the case of the following clauses (C), (D),
(E) and (H), to Executive’s delivery of a general release reasonably acceptable
to the Company which shall have become irrevocable) be entitled to:

 

  (A) any accrued but unpaid Annual Salary and PTO due to Executive as of the
termination of employment;

 

  (B) reimbursement under this Agreement for expenses incurred but unpaid prior
to the termination of employment;

 

  (C) a cash payment equal to 250% of Executive’s Annual Salary, payable in
equal installments over a 12–month period in accordance with the Company’s usual
and customary payroll practices, commencing on the first payday following
Executive’s termination; provided, however, that, in the event of such a
termination upon or after a Change of Control, such payment shall be paid to
Executive in a single sum no later than 10 days following delivery of the
release referenced above and the release having become irrevocable; and
provided, further, that no payments shall be made less than six months after
termination to the extent required to comply with Section 409A of the Code (in
which case any payments deferred under this provision shall be paid upon the
six-month anniversary of termination);

 

  (D) a cash payment equal to 250% of Executive’s average Annual Bonus for the
three Contract Years immediately preceding the date of termination, payable in
equal installments over a 12-month period in accordance with the Company’s usual
and customary payroll practices, commencing on the first payday following
Executive’s termination; provided, however, that, in the event of such a
termination upon or after a Change of Control, such payment shall be paid to
Executive in a single sum

 

8



--------------------------------------------------------------------------------

no later than 10 days following delivery of the release referenced above and the
release having become irrevocable; and provided, further, that no payments shall
be made less than six months after termination to the extent required to comply
with Section 409A of the Code (in which case any payments deferred under this
provision shall be paid upon the six-month anniversary of termination);

 

  (E) any payment due under Section 5 hereof;

 

  (F) vesting of any restricted stock, stock options or other equity awards in
the Company Executive had been granted which Executive then continues to hold,
to the extent then unvested;

 

  (G) for a period of one year after termination, such health benefits under the
Company’s health plans and programs applicable to senior executives of the
Company generally (if and as in effect from time to time) as Executive would
have received under this Agreement (and at such costs to Executive as would have
applied in the absence of such termination); provided, however, that the Company
shall in no event be required to provide any benefits otherwise required by this
clause (G) after such time as Executive becomes entitled to receive benefits of
the same type from another employer or recipient of Executive’s services (such
entitlement being determined without regard to any individual waivers or other
similar arrangements); and

 

  (H) in the event of such a termination upon or after a Change of Control, a
prorated Annual Bonus at the “target” level for the Contract Year or partial
Contract Year in which Executive’s employment hereunder terminates;

provided that the amounts referred to in clauses (A), (B), (E) and (H) shall be
paid to Executive in a single sum no later than 10 days following delivery of
the release referenced above, except to the extent that a six-month delay is
necessary to avoid tax under Section 409A of the Code; and

 

  (ii) Executive shall have no further rights to any other compensation or
benefits hereunder on or after the termination of employment, or any other
rights hereunder.

 

9



--------------------------------------------------------------------------------

4.4 Natural Termination. In the event that Executive’s employment by the Company
pursuant to this Agreement terminates at the scheduled expiration of the Term
because of a non-renewal of the Term as a result of a decision by the Company
not to renew as contemplated by and in accordance with the last sentence of
Section 1 (and not theretofore under Section 4.1, 4.2 or 4.3),

 

  (i) Executive shall (subject, in the case of the following clauses (C),
(D) and (F), to Executive’s delivery of a general release reasonably acceptable
to the Company which shall have become irrevocable) be entitled to:

 

  (A) any accrued but unpaid Annual Salary and PTO due to Executive as of the
termination of employment;

 

  (B) reimbursement under this Agreement for expenses incurred but unpaid prior
to the termination of employment;

 

  (C) a cash payment equal to 200% of Executive’s Annual Salary in the case of
expiration of the initial Term, or 100% of Executive’s Annual Salary in the case
of expiration of a renewal of the Term, payable in equal installments over a
12-month period in accordance with the Company’s usual and customary payroll
practices, commencing on the first payday following termination of this
Agreement; provided, however, that no payments shall be made less than six
months after termination to the extent required to comply with Section 409A of
the Code (in which case any payments deferred under this provision shall be paid
upon the six-month anniversary of termination);

 

  (D) any payment due under Section 5 hereof;

 

  (E) for a period of one year after termination, such health benefits under the
Company’s health plans and programs applicable to senior executives of the
Company generally (if and as in effect from time to time) as Executive would
have received under this Agreement (and at such costs to Executive as would have
applied in the absence of such termination upon expiration); provided, however,
that the Company shall in no event be required to provide any benefits

 

10



--------------------------------------------------------------------------------

otherwise required by this clause (E) after such time as Executive becomes
entitled to receive benefits of the same type from another employer or recipient
of Executive’s services (such entitlement being determined without regard to any
individual waivers or other similar arrangements);

 

  (F) a prorated Annual Bonus at the “target” level for the Contract Year or
partial Contract Year in which Executive’s employment hereunder terminates; and

 

  (G) only in the case of expiration of the initial Term, elimination of any
exclusively time-based vesting conditions on any restricted stock, stock option
or other equity awards in the Company Executive had been granted which Executive
then continues to hold, to the extent then unvested (it being expressly
understood and agreed that any performance-based vesting conditions (whether or
not in tandem with such time-based vesting conditions) will continue in effect
in accordance with their terms, except as may otherwise be provided to the
contrary in the applicable award agreements);

provided that the amounts referred to in clauses (A), (B), (D) and (F) shall be
paid to Executive in a single sum no later than 10 days following delivery of
the release referenced above, except to the extent that a six-month delay is
necessary to avoid tax under Section 409A of the Code; and

 

  (ii) Executive shall have no further rights to any other compensation or
benefits hereunder on or after the termination of employment, or any other
rights hereunder.

5. Certain Additional Payments by the Company.

(a) Anything in this Agreement to the contrary notwithstanding and except as set
forth below, in the event it shall be determined that any payment or
distribution by the Company to or for the benefit of Executive (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise, but determined without regard to any additional payments required
under this Section 5) (a “Payment”) would be subject to the excise tax imposed
by Section 4999 of the Code or any interest or penalties are

 

11



--------------------------------------------------------------------------------

incurred by Executive with respect to such excise tax (such excise tax, together
with any such interest and penalties, are hereinafter collectively referred to
as the “Excise Tax”), then Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by Executive
of all taxes (including any interest or penalties imposed with respect to such
taxes), including, without limitation, any income taxes (and any interest and
penalties imposed with respect thereto) and Excise Tax imposed upon the Gross-Up
Payment, and taking into account any withholding obligation on the part of the
Company, Executive retains an amount of the Gross-Up Payment equal to the Excise
Tax imposed upon the Payments.

(b) Subject to the provisions of Section 5(c), all determinations required to be
made under this Section 5, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be used
in arriving at such determination, shall be made by the Company’s regular
independent accounting firm (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and Executive within 15 business
days of the receipt of notice from Executive that there has been a Payment, or
such earlier time as is requested by the Company. All fees and expenses of the
Accounting Firm shall be borne solely by the Company. Any Gross-Up Payment, as
determined pursuant to this Section 5, shall be paid by the Company to
Executive, net of any of the Company’s federal or state withholding obligations
with respect to such Payment, within five days of the receipt of the Accounting
Firm’s determination. Any determination by the Accounting Firm shall be binding
upon the Company and Executive. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross-

 

12



--------------------------------------------------------------------------------

Up Payments which will not have been made by the Company should have been made
(each, an “Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
Section 5(c) and Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of Executive.

(c) Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
a Gross-Up Payment (or an additional Gross-Up Payment). Such notification shall
be given as soon as practicable but no later than 10 business days after
Executive is informed in writing of such claim and shall apprise the Company of
the nature of such claim and the date on which such claim is requested to be
paid. Executive shall not pay such claim prior to the expiration of the 30-day
period following the date on which it gives such notice to the Company (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due). If the Company notifies Executive in writing prior to the
expiration of such period that it desires to contest such claim, Executive
shall:

 

  (i) give the Company any information reasonably requested by the Company
relating to such claim,

 

  (ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

 

  (iii) cooperate with the Company in good faith in order to effectively contest
such claim, and

 

  (iv) permit the Company to participate in any proceedings relating to such
claim; provided, however, that the Company shall bear and pay directly all costs
and expenses (including additional

 

13



--------------------------------------------------------------------------------

interest and penalties) incurred in connection with such contest and shall
indemnify and hold Executive harmless, on an after-tax basis, for any Excise Tax
or income tax (including interest and penalties with respect thereto) imposed as
a result of such representation and payment of costs and expenses. Without
limitation of the foregoing provisions of this Section 5(c), the Company shall
control all proceedings taken in connection with such contest (to the extent
applicable to the Excise Tax and the Gross-Up Payment) and, at its sole option,
may pursue or forgo any and all administrative appeals, proceedings, hearings
and conferences with the taxing authority in respect of such claim and may, at
its sole option, either direct Executive to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to Executive, on an interest-free basis and shall
indemnify and hold Executive harmless, on an after-tax basis, from any Excise
Tax or income tax (including interest or penalties with respect thereto) imposed
with respect to such advance or with respect to any imputed income with respect
to such advance; and further provided that any extension of the statute of
limitations relating to payment of taxes for the taxable year of Executive with
respect to which such contested amount is claimed to be due is limited solely to
such contested amount. Furthermore, the Company’s control of the contest shall
be limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and Executive shall be entitled to settle or contest, as the case may
be, any other issue raised by the Internal Revenue Service or any other taxing
authority.

(d) If, after the receipt by Executive of an amount advanced by the Company
pursuant to Section 5(c), Executive becomes entitled to receive any refund with
respect to such claim, Executive shall (subject to the Company’s complying with
the requirements of Section 5(c)) promptly pay (in no more than five business
days) to the Company the amount of such refund (together with any interest paid
or credited thereon after taxes applicable thereto). If, after the receipt by
Executive of an amount advanced by the Company pursuant

 

14



--------------------------------------------------------------------------------

to Section 5(c), a determination is made that Executive shall not be entitled to
any refund with respect to such claim and the Company does not notify Executive
in writing of its intent to contest such denial of refund prior to the
expiration of 30 days after such determination, then such advance shall be
forgiven and shall not be required to be repaid and the amount of such advance
shall offset, to the extent thereof, the amount of Gross-Up Payment required to
be paid.

6. Non-Competition, Non-Solicitation, and Confidentiality; Certain Other
Covenants.

6.1 Disclosure of Confidential Information. Executive acknowledges that the
Company will provide Executive with confidential and proprietary information
regarding the business in which the Company or any of its current or future
subsidiaries or affiliates (collectively, other than the Company, the “Company
Affiliates”) are involved, and the Company and the Company Affiliates will
provide Executive with trade secrets, as defined in Section 688.002(4) of the
Florida Statutes, of the Company and the Company Affiliates (hereinafter all
such confidential information and trade secrets referred to as the “Confidential
Information”). For purposes of this Agreement, “Confidential Information”
includes, but is not limited to:

(a) Information related to the business of the Company and the Company
Affiliates, including but not limited to marketing strategies and plans, sales
procedures, operating policies and procedures, pricing and pricing strategies,
business and strategic plans, financial statements and projections, accounting
and tax positions and procedures, and other business and financial information
of the Company and the Company Affiliates;

 

15



--------------------------------------------------------------------------------

(b) Information regarding the customers of the Company and the Company
Affiliates which Executive acquired as a result of his employment with the
Company, including but not limited to, customer contracts, customer lists, work
performed for customers, customer contacts, customer requirements and needs,
data used by the Company and the Company Affiliates to formulate customer
proposals, customer financial information and other information regarding the
customer’s business;

(c) Information regarding the vendors of the Company and the Company Affiliates
which Executive acquired as a result of his employment with the Company,
including but not limited to, product and service information and other
information regarding the business activities of such vendors;

(d) Training materials developed by and utilized by the Company and the Company
Affiliates;

(e) Any other information which Executive acquired as a result of his employment
with the Company and which Executive has a reasonable basis to believe the
Company or the Company Affiliates, as the case may be, would not want disclosed
to a business competitor or to the general public; and

(f) Information which:

 

  (i) is proprietary to, about or created by the Company or the Company
Affiliates;

 

  (ii) gives the Company or any of the Company Affiliates some competitive
advantage, the opportunity of obtaining such advantage or the disclosure of
which could be detrimental to the interests of the Company or the Company
Affiliates;

 

  (iii) is not typically disclosed to non-executives by the Company or otherwise
is treated as confidential by the Company or the Company Affiliates; or

 

16



--------------------------------------------------------------------------------

  (iv) is designated as Confidential Information by the Company or from all the
relevant circumstances should reasonably be assumed by Executive to be
confidential to the Company or any Company Affiliates;

provided, however, that Confidential Information shall not include information
which (x) at the time of receipt or thereafter becomes publicly known through no
wrongful act of Executive, (y) is obtainable in the public domain, or (z) if
Executive gives prior notice to the Company of any disclosure of information
described in the following provisions of this clause (z), can be and is
demonstrated by Executive as not having been developed by use of or reference to
other Confidential Information and as not having been acquired or developed by
Executive in connection with Executive’s employment or affiliation with the
Company.

6.2 Covenant Not to Compete. While employed by the Company and, in the event of
a termination of Executive’s employment (other than in the event of a Change of
Control and subsequent termination by the Company without Cause or by Executive
for Good Reason or a termination due to non-renewal of the Term by the Company
at the first time on or after the Change of Control that the Term is up for
renewal), for a period of one year thereafter, in consideration of the
obligations of the Company hereunder, including without limitation its
disclosure of Confidential Information to Executive, Executive shall not,
directly or indirectly, for compensation or otherwise, engage in or have any
interest in any sole proprietorship, partnership, corporation, company,
association, business or any other person or entity (whether as an employee,
officer, corporation, business or any creditor, consultant or otherwise) that,
directly or indirectly, competes with the Company’s “Business” (as defined
below) in any and all states in which the Company or any Company Affiliate
conducts such business while Executive is employed by the Company or any Company
Affiliate; provided, however, Executive may continue to hold securities of the
Company or

 

17



--------------------------------------------------------------------------------

any Company Affiliate or continue to hold or acquire, solely as an investment,
shares of capital stock or other equity securities of any company if (x) he
currently holds an interest in such stock or other securities, and before the
date hereof has disclosed to the Board in detail (I) the applicable company (or
companies) and (II) the specific stock or other equity securities of the entity
he owns, or (y) the stock or other securities are traded on any national
securities exchange or are regularly quoted in the over-the-counter market, so
long as Executive does not control, acquire a controlling interest in, or become
a member of a group which exercises direct or indirect control of more than 5%
of any class of capital stock of such corporation. For purposes of this
Agreement, the Company’s “Business” is defined so as to consist of the
development, acquisition, ownership, management, and sale of a diversified
portfolio of high-quality, freestanding net-lease properties leased to retail,
restaurant, convenience-store and similar businesses, and such other businesses
conducted by the Company after the date hereof, and from time to time during the
Term, that shall become material and substantial with respect to the Company’s
then-overall business.

6.3 Non-Solicitation of Clients. While employed by the Company and, in the event
of a termination of Executive’s employment (other than in the event of a Change
of Control and subsequent termination by the Company without Cause or by
Executive for Good Reason or a termination due to non-renewal of the Term by the
Company at the first time on or after the Change of Control that the Term is up
for renewal), for a period of one year thereafter, in consideration of the
obligations of the Company hereunder, including without limitation its
disclosure of Confidential Information to Executive, Executive shall not,
directly or indirectly, for himself or as principal, agent, independent
contractor, consultant, director, officer, member, or employee of any other
person, firm, corporation,

 

18



--------------------------------------------------------------------------------

partnership, company, association, business or other entity, solicit, attempt to
contract with, or enter into a contractual or business relationship of any kind
pertaining to any aspect of the Company’s Business, or any other business
conducted by the Company or any Company Affiliate at the time of termination of
employment or at any time in the prior 12-month period, with any person or
entity with which the Company or any Company Affiliate has any contractual or
business relationship, or engaged in negotiations toward such a contract, in the
previous 12 months, if such solicitation, attempt to contract with, or entering
into a contractual or business relationship would have a material adverse effect
on the Company’s operations, financial condition, prospects or relationship with
such person or entity.

6.4 Non-Solicitation of Employees. While employed by the Company and, in the
event of a termination of Executive’s employment (other than in the event of a
Change of Control and subsequent termination by the Company without Cause or by
Executive for Good Reason or a termination due to non-renewal of the Term by the
Company at the first time on or after the Change of Control that the Term is up
for renewal), for a period of one year thereafter, in consideration of the
obligations of the Company hereunder, including without limitation its
disclosure of Confidential Information to Executive, Executive shall not
directly or indirectly, for himself or as principal, agent, independent
contractor, consultant, director, officer, member, or employee of any other
person, firm, corporation, partnership, company, association or other entity,
either (i) hire, attempt to employ, contact with respect to hiring, solicit with
respect to hiring or enter into any contractual arrangement with any employee or
former employee of the Company or any Company Affiliate, or (ii) induce or
otherwise advise or encourage any employee of the Company or any Company
Affiliate to leave his or her employment; unless, in each such case, such
employee or former employee

 

19



--------------------------------------------------------------------------------

has not been employed by the Company or a Company Affiliate for a period in
excess of six months at the time of such solicitation, attempt to employ,
contact, employment or inducement.

6.5 Confidentiality. While employed by the Company and after Executive’s
employment terminates, in consideration of the obligations of the Company
hereunder, including without limitation its disclosure of Confidential
Information to Executive, Executive shall keep secret and retain in strictest
confidence, shall not disclose to any third-party, and shall not use for his
benefit or the benefit of others, except in connection with the business affairs
of the Company, any Company Affiliate, or any of their officers or directors
(collectively, the “Benefited Persons”), all confidential and proprietary
information and trade secrets relating to the business of the Company or any of
the other Benefited Persons (but not if expressly excluded from being
Confidential Information under the proviso of Section 6.1(f)), including,
without limitation, the Confidential Information, unless such disclosure is
required by a valid subpoena or other legal mandate or otherwise by rule of law
or other valid order of a court or government body or agency. In the event
disclosure so is required, Executive shall provide the Company with written
notice of same at least five business days prior to the date on which Executive
is required to make the disclosure. Notwithstanding the foregoing, the express
terms of this Section 6.5 shall not apply in the event of a Change of Control
and subsequent termination by the Company without Cause or by Executive for Good
Reason or a termination due to non-renewal of the Term by the Company at the
first time on or after the Change of Control that the Term is up for renewal.

6.6 Tangible Items. All files, records, documents, manuals, books, forms,
reports, memoranda, studies, data, calculations, recordings, or correspondence,
whether

 

20



--------------------------------------------------------------------------------

visually perceptible, machine-readable or otherwise, in whatever form they may
exist, and all copies, abstracts and summaries of the foregoing, and all
physical items related to the business of the Company, whether of a public
nature or not, and whether prepared by Executive or not, are and shall remain
the exclusive property of the Company, and shall not be removed from its
premises, except as required in the course of Executive’s employment by the
Company, without the prior written consent of the Company. Such items, including
any copies or other reproductions thereof, shall be promptly returned by
Executive to the Company at any time upon the written request of the Company.
Notwithstanding the foregoing, the express terms of this Section 6.6 shall not
apply in the event of a Change of Control and subsequent termination by the
Company without Cause or by Executive for Good Reason or a termination due to
non-renewal of the Term by the Company at the first time on or after the Change
of Control that the Term is up for renewal.

6.7 Remedies.

(a) The Company and Executive acknowledge and agree that a breach by Executive
of any of the covenants contained in this Section 6 will cause immediate and
irreparable harm and damage to the Company and any other Benefited Person, and
that monetary damages will be inadequate to compensate the Company, and any
other Benefited Person, as the case may be, for such breach. Accordingly,
Executive acknowledges that the Company and any other Benefited Person affected
shall, in addition to any other remedies available to it at law or in equity, be
entitled to an injunction from any court of competent jurisdiction enjoining and
restraining any violation of said covenants by Executive or any of his
affiliates, associates, partners or agents, either directly or indirectly,
without the necessity of proving the inadequacy of legal remedies or irreparable
harm.

 

21



--------------------------------------------------------------------------------

(b) Except with regard to Section 6.7(a), all disputes between the parties or
any claims concerning the performance, breach, construction or interpretation of
this Agreement, or in any manner arising out of this Agreement, shall be
submitted to binding arbitration in accordance with the Commercial Arbitration
Rules, as amended from time to time, of the American Arbitration Association
(the “AAA”), which arbitration shall be carried out in the manner set forth
below:

 

  (i) Within 15 days after written notice by one party to the other party of its
demand for arbitration, which demand shall set forth the name and address of its
designated arbitrator, the other party shall appoint its designated arbitrator
and so notify the demanding party. Within 15 days thereafter, the two
arbitrators so appointed shall appoint the third arbitrator. If the two
appointed arbitrators cannot agree on the third arbitrator, then the AAA shall
appoint an independent arbitrator as the third arbitrator. The dispute shall be
heard by the arbitrators within 90 days after appointment of the third
arbitrator. The decision of any two or all three of the arbitrators shall be
binding upon the parties without any right of appeal. The decision of the
arbitrators shall be final and binding upon the Company, its successors and
assigns, and upon Executive, his heirs, personal representatives, and legal
representatives.

 

  (ii) The arbitration proceedings shall take place in Orlando, Florida, and the
judgment and determination of such proceedings shall be binding on all parties.
Judgment upon any award rendered by the arbitrators may be entered into any
court having competent jurisdiction without any right of appeal.

 

  (iii) Each party shall pay its or his own expenses of arbitration, and the
expenses of the arbitrators and the arbitration proceeding shall be shared
equally. However, if in the opinion of a majority of the arbitrators, any claim
or defense was unreasonable, the arbitrators may assess, as part of their award,
all or any part of the arbitration expenses of the other party (including
reasonable attorneys’ fees) and of the arbitrators and the arbitration
proceeding.

6.8 Change of Control. For the purposes of this Agreement, “Change of Control”
shall be a change of control under the applicable definition contained in
Section 2.4

 

22



--------------------------------------------------------------------------------

of the Company’s 2000 Performance Incentive Plan, or successor thereto of
comparable import; provided, however, that in no event shall a Change of Control
for purposes of this Agreement be deemed to have arisen merely by virtue of a
“person” or “group” (which terms shall have the meaning they have when used in
Section 13(d) of the Securities Exchange Act of 1934, as amended) having become
a direct or indirect owner of Company securities (such that a Change of Control
would, without regard to this proviso, otherwise have been deemed to have
occurred), if Executive is or is a member of such person or group.

7. Severability. As the provisions of this Agreement are independent of and
severable from each other, the Company and Executive agree that if, in any
action before any court or agency legally empowered to enforce this Agreement,
any term, restriction, covenant, or promise hereof is found to be unreasonable
or otherwise unenforceable, then such decision shall not effect the validity of
the other provisions of this Agreement, and such invalid term, restriction,
covenant, or promise shall also be deemed modified to the extent necessary to
make it enforceable.

8. Notice. For purposes of this Agreement, notices, demands and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when received if delivered in person, the next
business day if delivered by overnight commercial courier (e.g., Federal
Express), or the third business day if mailed by United States certified mail,
return receipt requested, postage prepaid, to the following addresses:

(a) If to the Company, to:

National Retail Properties, Inc.

450 South Orange Avenue, 9th Floor

Orlando, Florida 32801

Attn: Chairman of the Compensation Committee

 

23



--------------------------------------------------------------------------------

of the Board of Directors

with a copy to:

National Retail Properties, Inc.

450 South Orange Avenue, 9th Floor

Orlando, Florida 32801

Attention: General Counsel

and

Pillsbury Winthrop Shaw Pittman LLP

2300 N Street, N.W.

Washington, DC 20037

Attn: Jeffrey B. Grill, Esq.

(b) If to Executive, to:

Kevin B. Habicht

at the address set forth on the signature page hereof

Either party may change its address for notices in accordance with this
Section 8 by providing written notice of such change to the other party.

9. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida.

10. Benefits; Binding Effect; Assignment. This Agreement shall be binding upon
and inure to the benefit of the parties and their respective heirs, personal
representatives, legal representatives, successors and permitted assigns.
Executive shall not assign this Agreement. However, the Company is expressly
authorized to assign this Agreement to a Company Affiliate upon written notice
to Executive, provided that (i) the assignee assumes all of the obligations of
the Company under this Agreement, (ii) Executive’s role when viewed from the
perspective of Company Affiliates in the aggregate is comparable to such role
immediately before the assignment, and (iii) the Company, for so long as an
affiliate of the assignee, remains secondarily liable for the financial
obligations hereunder.

 

24



--------------------------------------------------------------------------------

11. Attorney’s Fees. The Company agrees to reimburse Executive for his
reasonable legal fees incurred in reviewing this Agreement. In the event of any
legal proceeding relating to this Agreement or any term or provision thereof,
the losing party shall be responsible to pay or reimburse the prevailing party
for all reasonable attorneys’ fees incurred by the prevailing party in
connection with such proceeding, except that, in the event of an arbitration,
the provisions of Section 6.7(b)(iii) shall apply.

12. Entire Agreement Amendment. This Agreement, including its incorporated
Attachment “A,” constitutes the entire agreement between the parties, and all
prior understandings, agreements or undertakings between the parties concerning
Executive’s employment or the other subject matters of this Agreement (including
without limitation the Existing Employment Agreement) are superseded in their
entirety by this Agreement.

13. Waivers and Amendments. This Agreement may be amended, superseded, canceled,
renewed or extended, and the terms hereof may be waived, only by a written
instrument signed by the parties or, in the case of a waiver, by the party
waiving compliance. No delay on the part of any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
waiver on the part of any party of any such right, power or privilege nor any
single or partial exercise of any such right, power or privilege, preclude any
other or further exercise thereof or the exercise of any other such right, power
or privilege.

14. No Duty to Mitigate. Executive shall not be required to mitigate damages or
the amount of any payment provided for under this Agreement by seeking other
employment or otherwise, nor will any payments hereunder be subject to offset in
the event Executive does mitigate (except as otherwise provided in clause (i)(G)
of the second sentence of Section 4.3(b) or clause (i)(E) of Section 4.4).

 

25



--------------------------------------------------------------------------------

15. Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but which together shall be one and the same
instrument.

16. Tax Advice. Executive confirms and represents to the Company that he has had
the opportunity to obtain the advice of legal counsel, financial and tax
advisers, and such other professionals as he deems necessary for entering into
this Agreement, and he has not relied upon the advice of the Company or the
Company’s officers, directors, or employees.

17. Interpretation. As both parties having had the opportunity to consult with
legal counsel, no provision of this Agreement shall be construed against or
interpreted to the disadvantage of any party by reason of such party having, or
being deemed to have, drafted, devised, or imposed such provision.

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.

 

NATIONAL RETAIL PROPERTIES, INC. By:  

/s/ Craig Macnab

 

Name:   Craig Macnab Title:   Chief Executive Officer  

/s/ Kevin B. Habicht

 

  Kevin B. Habicht

[the following to be deleted from all public filings:]

 

[Executive’s address -

                        ]  

 

27



--------------------------------------------------------------------------------

ATTACHMENT “A”

Additional Fringe Benefits

 

  •   $500/month car allowance

 

  •   Long-term disability coverage providing benefits equal to two-thirds of
Annual Salary

 

  •   Life insurance benefits with a face amount equal to Annual Salary
(provided that, if at any time the Company cannot obtain such insurance at rates
which are reasonable for the provision by the Company of such a benefit, the
Company may then self-insure such benefits)

 

28